Filed 04/23/20                                  Case 20-22156                                                   Doc 15

          1      35
                 YOUNG & LAZZARINI
          2
                 NICHOLAS LAZZARINI (CSB #259247)
          3      KENRICK YOUNG (CSB #236032)
                 770 L Street, Suite 950
          4      Sacramento, California 95814-7717
          5      916.929.6865 (tel)
                 916.471.0377 (fax)
          6      info@kenrickyoung.com
          7
                 Attorneys for Creditor Kenny Kwong, an individual
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                     EASTERN DISTRICT OF CALIFORNIA
         10
         11      In re:                                    )    Case No. 20-22156
         12                                                )
                                                           )    Chapter 11
         13
                                                           )
         14                                                )    DCN: KWY-002
         15                                                )
                                                           )    INDEX OF EXHIBITS IN
         16
                 EURISKO DEVELOPMENT LLC,                  )    SUPPORT OF MOTION FOR
         17                                                )    RELIEF FROM AUTOMATIC
         18                                                )    STAY
                                                           )    (11 U.S.C. § 362 and FRBP 4001)
         19
                                                           )    (LBR 4001-1 and 9014-1(f)(1))
         20                                                )
         21                                                )    Date: May 12, 2020
                                                           )    Time: 2:00 p.m.
         22
                              Debtor.                      )    Place: United States Bankruptcy Court
         23                                                )           501 I Street, 6th Floor, Crtrm. 32
         24                                                )           Sacramento, CA 95814
                                                           )    Hon. Christopher D. Jaime
         25
                                                           )
         26
         27
         28
                 INDEX OF EXHIBITS IN SUPPORT                                                YOUNG & LAZZARINI
                                                               -1 -                        770 L STREET, SUITE 950
                                                                                          SACRAMENTO, CA 95814
                                                                                                      916.929.6865
Filed 04/23/20                                   Case 20-22156                                              Doc 15

          1
          2
          3            Pursuant to Fed. R. Bankr. Proc. Rule 4001 and 11 U.S.C. §§ 362(d)(2),
          4      Creditor Kenny Kwong, an individual, hereby submits his exhibits in support of his
          5      Motion for Relief from Automatic Stay:
          6
          7      Exhibit No.                    Description                    Date           Pages
          8      A.            First Note on 9 La Noria, Orinda             03/19/2019 3 – 8
          9      B.            Second Note and DOT on 9 La Noria,           05/10/2019 9 – 17
         10                    Orinda
         11
                 C.            Fax from Andre Scott / Debtor                12/10/2019 18 – 29
         12
                 D.            Excerpts from Eurisko Voluntary Petition     02/24/2020 30 – 35
         13
                               (USBC EDC 20-22156)
         14
         15
                 Date: April 23, 2020                  YOUNG & LAZZARINI
         16
         17
                                                       /s/ Kenrick Young
         18                                                         KENRICK YOUNG
         19                                                         Attorney for Creditor
                                                                       Kenny Kwong
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 INDEX OF EXHIBITS IN SUPPORT                                            YOUNG & LAZZARINI
                                                              -2 -                     770 L STREET, SUITE 950
                                                                                      SACRAMENTO, CA 95814
                                                                                                  916.929.6865
Filed 04/23/20   Case 20-22156         Doc 15




                           EXHIBIT A

                   Page 3 of 35
Filed 04/23/20   Case 20-22156    Doc 15




                   Page 4 of 35
Filed 04/23/20   Case 20-22156    Doc 15




                   Page 5 of 35
Filed 04/23/20   Case 20-22156    Doc 15




                   Page 6 of 35
Filed 04/23/20   Case 20-22156    Doc 15




                   Page 7 of 35
Filed 04/23/20   Case 20-22156    Doc 15




                   Page 8 of 35
Filed 04/23/20   Case 20-22156                Doc 15




                                  EXHIBIT B

                   Page 9 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 10 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 11 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 12 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 13 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 14 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 15 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 16 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 17 of 35
Filed 04/23/20   Case 20-22156                 Doc 15




                                   EXHIBIT C

                   Page 18 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 19 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 20 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 21 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 22 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 23 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 24 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 25 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 26 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 27 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 28 of 35
Filed 04/23/20   Case 20-22156     Doc 15




                   Page 29 of 35
Filed 04/23/20   Case 20-22156                 Doc 15




                                   EXHIBIT D

                   Page 30 of 35
Filed 04/21/20
      04/23/20                                                                 Case 20-22156                                                                               Doc
                                                                                                                                                                            Doc15
                                                                                                                                                                                1
                                                                                                                                     PDES
                                                                                                                 FILED
        United States Bankruptcy Court for the:

         Eastern                    District of   California                                                    APR 21 2020
                                                  (State)

        Case number   (Ifknown):   Zc                                   Chapter11                      UNITED STATES WMUPTCy COURT
                                                                                                                                                         DCheck if this is an
                                                                                                       EASTERN DORM OFCO
                                                                                                                                                           amended filing
                                                                                                       9 - I'40r               ?4i


      Official Form 201
      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  4119

      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
      number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




          Debtor's name                                EURISKO DEVELOPMENT LLC.



          All other names debtor used
          in the last 8 years
          Include any assumed names,
          trade names, and doing business
          as names




          Debtor's federal Employer                   2 6         - 2 1 9 5 2 5 2
          Identification Number (EIN)



          Debtor's address                            Principal place of business                                   Mailing address, if different from principal place
                                                                                                                    of business

                                                      4517 SIERRA WAY
                                                      Number         Street                                         Number           Street



                                                                                                                    P.O. Box

                                                      FAIR OAKS                        CA         95628
                                                                                       State     ZIP Code           City                         State        ZIP Code

                                                                                                                    Location of principal assets, if different from
                                                                                                                    principal place of business
                                                      SACRAMENTO
                                                      County
                                                                                                                    Number




                                                                                                                   City                         State         ZIP Code




          Debtor's website (URL)


         Type of debtor                                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       J Partnership (excluding LLP)
                                                     DOther. Specify:                                                      -




      Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1

                                                                                    Page 31 of 35
Filed 04/21/20
      04/23/20                                                             Case 20-22156                                                                              Doc15
                                                                                                                                                                     Doc  1


      Debtor             EURISKO DEVELOPMENT LLC.                                                           Case number


                                                   Check one:
             Describe debtor's business
                                               U   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               i Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                               U   Railroad (as defined in 11 U.S.C. § 101(44))
                                               U   Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                               U   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               U   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               U   None of the above


                                                   Check all that apply:

                                               U   Tax-exempt entity (as described in 26 U.S.C. § 501)
                                               U   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                   § 80a-3)
                                               U   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                   NAICS (North American Industry Classification System) 4-digit code that best describes'debtor. See
                                                   http:lIwww.uscourts.gov/four-digit-national-association_naicscodes.

                                                   2361

             Under which chapter of the        Check one:
             Bankruptcy Code is the
             debtor filing?                    U   Chapter 7
                                               U   Chapter 9
                                                   Chapter 11. Check all that apply:
                                                                    I     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                        insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                        4/01122 and every 3 years after that).
                                                                    U     The debtor is a small business debtor as defined in 11 U.S.C. § 101(510). If the
                                                                        debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                        of operations, cash-flow statement, and federal income tax return or if all of these
                                                                        documents do not exist, followthe procedure in 11 U.S.C. § 1116(1)(B).

                                                                    U    A plan is being filed with this petition.

                                                                    U    Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                                        in accordance with 11 U.S.C. § 1126(b).

                                                                    U    The debtor is required to file periodic reports (for example, 10K and 100) with the
                                                                        Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                        Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                        for Bankruptcy under Chapter 11 (Official Form 201 A) with this form.

                                                                    U    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                        1.2b-2.
                                               U   Chapter 12

       .     Were prior bankruptcy cases       I No
             filed by or against the debtor
             within the last 8 years?          U Yes. District                                     When                   Case number
                                                                                                           MM/ DD/YYYY
             If more than 2 cases, attach a              -
             separate list.                              District                                  When                   Case number
                                                                                                           MM/DD/YYYY

      10.    Are any bankruptcy cases          INo
             pending or being filed by a
             business partner or an            U Yes. Debtor                                                              Relationship
             affiliate of the debtor?                    District                                                         When
             List all cases. If more than 1,
             attach a separate list.                     Case number, if known


           Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2

                                                                                Page 32 of 35
Filed 04/21/20
      04/23/20                                                               Case 20-22156                                                                          Doc
                                                                                                                                                                     Doc15
                                                                                                                                                                         1




      Debtor name    EURISKO DEVELOPMENT LLC.
      United States Bankruptcy Court for the: EASTERN                        District of   CA
                                                                                           (State)
      Case number (If known):



                                                                                                                                             U Check if this is an
                                                                                                                                                amended filing


      Official Form 207
      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04119

      The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write the debtor's name and case number (if known).



        flTh            Income


       1. Gross revenue from business

           U   None

                    Identify the beginning and ending dates of the debtor's fiscal year, which       Sources of revenue                  Gross revenue
                    may be a calendar year                                                           Check all that apply                (before deductions and
                                                                                                                                         exciutions)

                From the beginning of the                                                            U Operating a business
                fiscal year to filing date:         From   12/1/2019        to       Filing date     Ef Other                            $       25,000.00
                                                           MM/DD/YYYY


                For prior year:                     From                    to                       U   Operating a business
                                                           MM/DD/YYYY                 MM/DD/YYYV                                         $
                                                                                                     U   Other

                For the year before that: . From                  ______    to              _        U   Operating a business
                                                           MM/DD/YYYY                 MM/OD/YVYY                                         $_____________
                                                                                                         Other




       2. Non-business revenue
          Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
          from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           U   None


                                                                                                     Description of sources of revenue   Gross revenue from each
                                                                                                                                         source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

                 From the beginning of the
                 fiscal year to filing date:        From    1/01/2019        to       Filing date
                                                                                                     PERSONALLOANS                       $20,000.00
                                                           MM / DD / YYYY



                 For prior year:                    From                     to
                                                           MM/DD/YYYY                  MM/DD/YYYY




                 For the year before that:          From                     to
                                                           MM/DD/YYYY                  MM/DD/YYYY




       Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 1

                                                                                   Page 33 of 35
Filed 04/21/20
      04/23/20                                                                  Case 20-22156                                                                                Doc
                                                                                                                                                                              Doc15
                                                                                                                                                                                  1


       Debtor name      EURISKO DEVELOPMENT LLC.
                                     EASTERN
       United States Bankruptcy Court for the:                                  District of   CA
                                                                                              (State)
       Case number (If known):
                                                                                                                                                      J Check if this is an
                                                                                                                                                        amended. filing
       Official Form 206D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
       Be as complete and accurate as possible.


         Do any creditors have claims secured by debtor's property?
         11    No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         U     Yes. Fill in all of the information below.

    •i&              List Creditors Who Have Secured Claims

         List in alphabetical order all creditors who have secured claims. If a creditor has more than one                      Column A               Column B
         secured claim, list the creditor separately for each claim.                                                            Amount of claim        Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.         claim
         Creditor's name                                           Describe debtor's property that is subject to a lien
            KENNY KWONG FCI TWIN RIVER SINGLE FAMILY RESIDENCE
                                                                                                                                $      220,000.00 $ 2,000,000.00
         Creditor's mailing address
          2255 WATT AVE #125

                                                                   Describe the lien
                                                                     DEED OF TRUST
         Creditor's email address, if known                        Is the creditor an insider or related party?
          KEVIN(TWINRIVERSR.COM                                    UN0
                                                                   U Yes
         Date debt was incurred          05/10/2019                Is anyone else liable on this claim?
                                                                   UN0
         Last 4 digits of account
         number                          0279                      U Yes. Fill Out Schedule H: Codebtors (Official Form 206H)
         Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
         same property?                                            Check all that apply.
         U No                                                      U   Contingent
         U Yes. Specify each creditor, including this creditor,    U   Untiquidated
                and its relative priority.
                                                                   U   Disputed



         Creditor's name                                          Describe debtor's property that is subjec.t to a lien
          FCI 800-931-2424                                         SINGLE FAMILY HOME
                                                                                                                                $ 1,150.000.00 $ 2,000,000.00
               i/afldress


                                                                  Describe the lien
                                                                    DEED OF TRUST
        Creditor's email address, if known                         Is the creditor an insider or related party?
                                                                   BNo
                                                                   U Yes
        Date debt was incurred           04/15/2019                Is anyone else liable on this claim?
                                                                   BN0
        Last 4 digits of account
        number                           4141                      U Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
        same property?                                             Check all that apply.
        U   No                                                     U Contingent
        B   Yes. Have you already specified the relative           B Unliquidated
                 priority?                                         U Disputed
              B No. Specify each creditor, including this
                     creditor, and its relative priority.
                     FCI 1ST KENY KWONG 2ND

              U   Yes. The relative priority of creditors is
                       pçif)doniines..__
                                                                                                        -    .
     3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
         Page,ifany.
                                                                                                                          $ 1,370,000.00
                                    - ..............................._:. -.          ..         .................................-

       Official Form 206D                                                              Page 34 of 35
                                                        Schedule D: Creditors Who Have Claims Secured by Property                                        page 1 of
Filed 04/21/20
      04/23/20                                                             Case 20-22156                                                                                        Doc15
                                                                                                                                                                               Doc  1




            Debtor name    EURISKO DEVELOPMENT LLC.
            United States Bankruptcy Court for the:   EASTERN                Districtof   CA
                                                                                          (State)
                                                                                                                                                   U    Check if this is an
            Case number (If known):
                                                                                                                                                        amended filing




         Official Form 204
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
         Unsecured Claims and Are Not Insiders                                                                                                                        12/15

         A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
         disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
         secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
         largest unsecured claims.


          Name of creditor and complete                Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
          mailing address, including zip code          email address of creditor     (for example, trade    claim is       If the claim is fully unsecured, fill in only unsecured
                                                       contact                       debts, bank loans,     contingent,    claim amount. If claim is partially secured, fill in
                                                                                     professtonal          unliquidated, total claim amount and deduction for value of
                                                                                     services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                     government
                                                                                     contracts)

                                                                                                                           Total claim, if     Deduction for        Unsecured
                                                                                                                           partially           value of         .   claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
          CUTTING EDGE GENERAL                        JERMAINE CLARK       UN           DISPUTED 0                                             14,000               14,000
          CONTRACTING                                 916-203-9292        AUTHORIZED
          650 DEL VERDI CIRCLE #8                     JCLARKE@THINKTANKFIN PROFESSIONAL
          SACARMENTO CA95833                          ACIAL.COM            SERVICES
     2    CARLOS FLOORING                             415-215-8132         PROFESSIONALCONTIGEN 0                                             0                     6000
                                                                           SERVICES     I



     3




     4




     6




     7




     B




         Official Form   204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1
                                                                                Page 35 of 35
